Citation Nr: 9917451	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  91-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for laceration of the left 
upper thigh, post-operative with tissue loss and adherent 
scar, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
December 1968.

The issue on appeal arises from a December 1990 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which confirmed a 30 
percent rating for service-connected laceration of the left 
upper thigh, post operative with tissue loss and adherent 
scar. 

On January 8, 1992, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).  In March 1992, June 1994, and January 
1998, the Board remanded the veteran's claim for additional 
development.  In a December 1998 supplemental statement of 
the case, the RO confirmed the 30 percent rating for the 
veteran's service connected disability. 

REMAND

The veteran essentially contends that his service connected 
laceration of the left upper thigh, post-operative with 
tissue loss and adherent scar, is more severely disabling 
than reflected by the rating assigned by the RO.

As noted above, this claim was previously remanded by the 
Board in January 1998, for, in part, additional records and a 
new examination for VA purposes.  The record reflects that in 
February 1998, the RO wrote to the veteran's last known 
address, requesting his assistance in obtaining medical 
records.  The veteran did not respond to this letter.  The 
claims file also reflects that the RO ordered a VA orthopedic 
examination in May 1998.  A handwritten notation on the 
document ordering the examination indicates that the 
veteran's address was "checked."  A subsequent computer 
printout indicates that the veteran failed to report for a VA 
examination in July 1998, despite having apparently been 
scheduled for it twice.  

If a veteran failed to appear for an examination scheduled in 
connection with a claim for increase, the governing criteria 
is 38 C.F.R. § 3.655 (1998).  There is no evidence that the 
veteran was apprised of the consequences of his failure to 
appear prior to the last scheduled examination.  In view of 
the harsh result of this regulation, the undersigned finds 
that it is especially important that all due process 
requirements be complied with prior to the denial on this 
basis.  This was not done in this case.  Specifically, prior 
to the examination, the veteran should be made aware of the 
regulation, and the importance of appearing for the 
examination should be stressed to him.  In addition, if he 
does not appear for the examination, the Supplemental 
Statement of the Case should include citation to this 
regulation and a discussion why the case is being denied on 
the basis of the veteran's failure to appear.  He must then 
be given an opportunity to present evidence or argument on 
the matter or to have a hearing.

Accordingly, the VA examination referenced in the Board's 
January 1998 remand should be rescheduled.  This time, 
however, the veteran should be advised beforehand that 
failure to report, without good cause, for an examination 
scheduled in connection with a claim for an increased rating, 
shall result in denial of that claim.  38 C.F.R. § 3.655 
(1998).  The importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran, and he should be afforded an opportunity to 
cooperate with the new examination request.  However, the 
Board stresses to the veteran that, although the VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

To ensure that the veteran's claim will receive a fully 
informed evaluation, clinical data taking into account the 
condition of the veteran's left thigh, since the last RO 
development letter in February 1998, must be obtained and 
reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998).  VA has a duty to 
assist the veteran in the development of facts pertaining to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should contact the veteran's 
representative and confirm, in writing, 
the veteran's last known address.  This 
written confirmation should be associated 
with the claims file.

2.  The RO should then contact the 
veteran at his last known address, and 
request the names and addresses of all 
medical care providers, if any, who have 
treated him for complaints related to his 
service connected left thigh disability 
since February 1998.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.  

3.  Any pertinent VA medical records 
documenting treatment of the veteran's 
left thigh, subsequent to February 1998, 
which have not already been associated 
with the claims file, should be obtained 
and made part of the record.  

4.  The RO should then schedule the 
veteran for the special VA examination 
referenced and detailed in the Board's 
January 1998 remand.  The veteran and his 
representative should be notified of the 
date, time and place of the examination 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for any 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  A copy of this 
notification letter should be associated 
with the claims file. 

5.  Following completion of the above 
actions, the veteran should be afforded 
the VA examination as referenced and 
detailed in the January 1998 remand.  The 
claims folder, to include a copy of the 
January 1998 remand, must be made 
available to the examiner for review 
before the examination.  

6.  The RO should review the examination 
report upon receipt to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

7.  Upon completion of the above, the RO 
should review the evidence and enter its 
determination regarding the issue of 
whether an increased rating is warranted 
for the veteran's service-connected 
laceration of the left upper thigh, post 
operative with tissue loss and adherent 
scar.  If any decision regarding the 
claims is adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, which 
cites all appropriate law and 
regulations, to include, if appropriate, 
the provisions of 38 C.F.R. § 3.655, and 
which fully explains the rationale for 
the RO's conclusions.  The RO should 
specifically cite the new regulations and 
criteria regarding muscle injuries, 
effective July 3, 1997.  The RO should 
also consider the decision in Esteban v. 
Brown, 6 Vet. App. 259 (1994), wherein it 
was determined that separate 
manifestations of the same disability may 
be rated individually if none of the 
symptomatology for any one of the 
conditions is duplicative of or 
overlapping the symptomatology of the 
other conditions.  In Esteban, the Court 
determined that residuals of a face 
injury could be rated separately under 
disfigurement, painful scars and facial 
muscle damage.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


